Exhibit 10.2

June 29, 2006

George Sutherland

24415 Curt Dr

Brownstown MI 48183

Dear George,

The Brookstone Company and I are extremely pleased to offer you the position of
Executive Vice President of Store Operations, pursuant to an Employment
Agreement being developed. There are many exciting challenges ahead and we look
forward to both a mutually productive and an enjoyable relationship. As
reviewed, here are the details of the offer we are extending to you:

 

•   You are joining Brookstone as Executive Vice President of Store Operations,
reporting directly to Louis Mancini, President and Chief Executive Officer.

 

•   Your start date will be in July 2006.

 

•   Your base salary will be $4,327 per week ($225,000.00 annualized).

 

•   You will participate in our Management Incentive Bonus (MIB) program as
outlined in your Employment Agreement. The Bonus will be based upon overall
Corporate EBITDA and Sales results.

 

•   You will be granted a Class B Interest Award as outlined in the Restricted
Interest Award Agreements.

 

•   Brookstone will bear the reasonable cost of temporary housing accommodations
for you and your family for a period of 90 days.



--------------------------------------------------------------------------------

George Sutherland, page 2.

 

•   Brookstone will pay for two house-hunting trips to New Hampshire or
Massachusetts for you and your spouse/partner.

 

•   When you relocate, Brookstone will bear the reasonable cost of packing and
moving your household. Storage of household goods is at the Associates’ expense.
We will supply you with the names of two companies to give you estimates.

 

•   Brookstone will reimburse you for usual closing costs and legal expenses
involved in purchasing your new home in New Hampshire or Massachusetts,
including up to two mortgage points.

 

•   Brookstone does not pay real estate fees for either the selling of your old
home or purchase of your new home.

 

•   The maximum amount that Brookstone will pay toward your relocation is
$60,000; this includes temporary housing, the physical move of your household
goods and the legal expenses and closing costs on your new home. Any remaining
balance will be paid out to you in a lump sum. During your new Associate
orientation, you will be asked to sign a “Relocation Expense Payment Agreement.”

 

•   Once you purchase a new home the Company will:

 

  a) During the 1st six months after the purchase of your new home, pay 100% of
property taxes, homeowners insurance, and interest payments on your home in
Michigan if it has not been sold.

 

  b) During the next six months (months 7-12) pay 75% of property taxes,
homeowners insurance, and interest payments on your home in Michigan if it has
not been sold.

 

  c) There will be no further reimbursement if your home in Michigan is not sold
within 12 months after the purchase of your new home.



--------------------------------------------------------------------------------

George Sutherland, page 3.

 

•   You will receive incidental pay for one week when you move into your new
home. Please advise the VP of Human Resources when this takes place.

 

•   You are eligible to receive a car allowance of $500.00 per month towards a
leased or purchased automobile. Brookstone will pay for insurance, registration,
maintenance, repairs, and all gas expenses related to company business

 

•   You, like all Company executives, will be required to sign a Confidentiality
Agreement and a release authorizing Brookstone to conduct a background check.

 

•   You will become eligible for coverage under the medical plan following 30
days of employment. Single coverage costs $20.14 per week, two-person coverage
$36.26 per week, and family coverage is $54.39 per week.

 

•   You will become eligible for coverage under the dental plan, following 30
days of employment. Single coverage costs $6.49 per month, two person coverage
$11.69 per month, and family coverage is $17.53 per month.

 

•   You are eligible to participate in our Flexible Spending Dependent Care and
Unreimbursed Medical Accounts following 30 days of employment.

 

•   As a Salaried Associate, you are eligible for group term life insurance
which pays a benefit equal to 200% of your annual base earnings (up to $650k),
double indemnity, upon employment. Brookstone pays the premium for this policy.

 

•   You will become eligible for Short Term Disability plan benefits upon
employment. You will become eligible for Long Term Disability insurance coverage
the first of the month after 30 days of employment. Brookstone pays the premium
for this policy.



--------------------------------------------------------------------------------

George Sutherland, page 4.

 

•   You will become eligible for enrollment in the Company’s 401(k) after 90
days continuous service.

On an annual basis, Brookstone matches 100% of the first 2% of a participant’s
compensation contributed to the 401(k) plan. You will be eligible to accrue a
matching contribution after completing one year of service. Once paid, you are
immediately vested in any matching contribution.

 

•   Immediately upon your date of hire you are eligible to receive a 30%
discount off of the retail price of Brookstone merchandise.

 

•   Based on your date of hire, you are eligible for 2 weeks of vacation in
2006.

What is presented in this letter is only a summary; the actual provisions of
each benefit plan or insurance policy will govern if there is any discrepancy.
If anything here is inconsistent with any federal, state, or local laws,
Brookstone will comply with its obligations under such laws.

Kindly indicate your acknowledgment and acceptance of the terms of this letter
by signing the enclosed copy on the space provided. Please keep one copy for
your records and return the signed copy to this office.

Sincerely,

Louis Mancini

President & CEO

 

 

George Sutherland

   

 

Date